NOTICE: NOT FOR PUBLICATION.
    UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
           LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               PAIGE S., Appellant,

                                         v.

            DEPARTMENT OF CHILD SAFETY,1 G.B., Appellees.

                              No. 1 CA-JV 14-0200
                                FILED 12-23-2014


            Appeal from the Superior Court in Maricopa County
                              No. JD 510976
                 The Honorable Brian K. Ishikawa, Judge

                                   AFFIRMED


                                    COUNSEL

The Stavris Law Firm, Scottsdale
By Alison Stavris
Counsel for Appellant

Arizona Attorney General’s Office, Tucson
By Cathleen E. Fuller
Counsel for Appellees Arizona Department of Child Safety




1      Pursuant to S.B. 1001, Section 157, 51st Leg., 2nd Spec. Sess. (Ariz.
2014) (enacted), the Arizona Department of Child Safety is substituted for
the Arizona Department of Economic Security in this matter. See ARCAP
27.
                         PAIGE S. v. DCS, G.B.
                         Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Margaret H. Downie delivered the decision of the Court,
in which Judge Andrew W. Gould and Judge Samuel A. Thumma joined.


D O W N I E, Judge:

¶1            Paige S. (“Mother”) appeals from an order terminating her
parental rights. For the following reasons, we affirm.

                FACTS AND PROCEDURAL HISTORY

¶2           G.B. was born in May 2011. Mother, Father, and G.B. lived
in Colorado until approximately February 2012, when they briefly resided
with Father’s parents in Arizona.2 Mother returned to Colorado after
roughly one month, and Father moved back to Colorado in May 2012.
The parties then alternated custody of G.B. until January 2013, when
Mother relocated to Texas and left G.B. with Father. In February 2013,
Father and G.B. returned to Arizona to live with Father’s parents
(“Grandparents”).

¶3             In April 2013, paternal grandmother filed a dependency
petition, alleging that Father could not properly care for G.B. and that
Mother had abandoned G.B. Mother learned of the dependency petition
in May 2013 and moved from Texas back to Colorado. DCS substituted
for paternal grandmother as petitioner, and G.B. was found dependent as
to Mother in August 2013.

¶4             In October 2013, G.B.’s guardian ad litem (“GAL”) filed a
motion to terminate Mother’s parental rights, alleging Mother had a
history of substance abuse and that G.B. had been in out-of-home care for
more than six months. The motion was amended in December 2013 to
add abandonment as an additional ground for termination. See Ariz. Rev.
Stat. (“A.R.S.”) § 8-533(B)(1).

¶5          On the first day of the severance trial, the GAL withdrew all
of the grounds alleged for termination except abandonment. After

2      Father’s parental rights were terminated in a separate proceeding.
He is not a party to this appeal.



                                   2
                            PAIGE S. v. DCS, G.B.
                            Decision of the Court

hearing the evidence, the juvenile court found that Mother had
abandoned G.B. and that severance was in G.B.’s best interests. Mother
timely appealed. We have jurisdiction pursuant to A.R.S. §§ 8-235(A),
12-120.21(A)(1), and -2101(A)(1).

                               DISCUSSION

¶6             As applicable here, to justify termination of parental rights,
the juvenile court must find at least one of the statutory factors
enumerated in A.R.S. § 8-533(B) by clear and convincing evidence.
Michael J. v. Ariz. Dep’t of Econ. Sec., 196 Ariz. 246, 249, ¶ 12, 995 P.2d 682,
685 (2000). The court must also find, by a preponderance of the evidence,
that severance is in the child’s best interests. Kent K. v. Bobby M., 210 Ariz.
279, 288, 110 P.3d 1013, 1022 (2005).

I.     Abandonment

¶7            Abandonment is defined as “the failure of a parent to
provide reasonable support and to maintain regular contact with the
child, including providing normal supervision” and “includes a judicial
finding that a parent has made only minimal efforts to support and
communicate with the child.” A.R.S. § 8-531(1). “What constitutes
reasonable support, regular contact, and normal supervision varies from
case to case.” Pima Cnty. Juvenile Action No. S-114487, 179 Ariz. 86, 96, 876
P.2d 1121, 1131 (1994). “[A]bandonment is measured not by a parent’s
subjective intent, but by the parent’s conduct: the statute asks whether a
parent has provided reasonable support, maintained regular contact,
made more than minimal efforts to support and communicate with the
child, and maintained a normal parental relationship.” Michael J., 196
Ariz. at 249-50, ¶ 18, 995 P.2d at 685-86.

¶8            The juvenile court found Mother had four in-person visits
and 29 telephone conversations with G.B. between February 2013 and the
severance trial in May 2014. The court further found Mother provided
only $204 in support to G.B. during that time period, along with “minimal
gifts.” The court ruled Mother had abandoned G.B. by failing to maintain
a normal parental relationship without just cause for more than six
months.

¶9             Mother does not dispute the juvenile court’s findings, but
argues instead the findings did not support termination. She argues her
actions were reasonable given her circumstances. In essence, Mother asks
this Court to reweigh the evidence. However, “[t]he juvenile court, as the
trier of fact in a termination proceeding, is in the best position to weigh


                                       3
                            PAIGE S. v. DCS, G.B.
                            Decision of the Court

the evidence.” Jesus M. v. Ariz. Dep’t of Econ. Sec., 203 Ariz. 278, 280, ¶4, 53
P.3d 203, 205 (App. 2002). “On review . . . we will accept the juvenile
court’s findings of fact unless no reasonable evidence supports those
findings, and we will affirm a severance order unless it is clearly
erroneous.” Id.

¶10           Sufficient evidence supports the termination order. Mother
went months at a time without seeing G.B. Her telephone calls were
characterized as brief and infrequent. Mother testified her visits were
sporadic because her ability to leave Colorado was restricted after
September 2013 due to a felony charge, requiring her to obtain permission
to travel. Mother conceded, though, that she never sought permission to
visit G.B. on occasions other than scheduled court dates and that she may
have been able to visit at other times. Mother agreed she could have done
more to support and maintain contact with G.B. She also acknowledged
that given G.B.’s young age, the best way to maintain a relationship with
her was to “see her face to face.”

¶11            Based on the evidence, the juvenile court could reasonably
conclude that Mother made only minimal efforts to maintain a parent-
child relationship with G.B. See Michael J., 196 Ariz. at 251, ¶ 25, 995 P.2d
at 687 (“The burden to act as a parent rests with the parent, who should
assert [her] legal rights at the first and every opportunity.”). The court did
not abuse its discretion in finding the statutory ground of abandonment
by clear and convincing evidence.

II.    Best Interests

¶12           In making its best interest determination, the juvenile court
must “include a finding as to how the child would benefit from a
severance or be harmed by the continuation of the relationship.” Maricopa
Cnty. Juvenile Action No. JS-500274, 167 Ariz. 1, 5, 804 P.2d 730, 734 (1990).
Factors that weigh in favor of severance include the immediate availability
of an adoptive placement and whether an existing placement is meeting
the child’s needs. Audra T. v. Ariz. Dep’t of Econ. Sec., 194 Ariz. 376, 377, ¶
5, 982 P.2d 1290, 1291 (App. 1998).

¶13           Mother argues the court erred in its best interest ruling,
emphasizing steps she took to improve herself and her parenting skills
after the dependency proceedings began. However, “the best interests
inquiry focuses primarily upon the interests of the child, as distinct from
those of the parent.” Kent K., 210 Ariz. at 287, ¶ 37, 110 P.3d at 1021.




                                       4
                          PAIGE S. v. DCS, G.B.
                          Decision of the Court

¶14            The juvenile court found severance was in G.B.’s best
interests because it would allow her “to gain permanency through
adoption” by Grandparents, who are committed to adopting her, and who
provide for all of her physical, emotional, educational, medical, and social
needs. Evidence in the record supports these findings and establishes that
G.B. is bonded with Grandparents. Additionally, G.B.’s therapist testified
it would be “traumatic” for G.B. to be removed from Grandparents’ care,
where she is doing “really well.” Substantial evidence supports the
juvenile court’s finding that termination of Mother’s parental rights is in
G.B.’s best interests.

                             CONCLUSION

¶15          For the foregoing reasons, we affirm the order terminating
Mother’s parental rights.




                                   :ama




                                     5